DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

*Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).*
Claims 1-18, and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 16: Ineligible 
The claim recites a series of steps.  The claim is directed to a process, which is a statutory category of invention (Step 1: YES). 
The claim is analyzed to determine whether it is directed to a judicial exception.  The claim recites the limitations of receiving a request for a payment transfer from a payer to a payee; determining, based on the received request, first data associated with previous payment transfers for at least one of the payer and the payee; generating second data identifying a fraud detection value based on the received request and the first data; determining whether the payment transfer is fraudulent based on the second data; and based on the determination, transmitting a response identifying whether the payment transfer is fraudulent.  In other words, the claim describes a process for receiving a request, determining data associated with the transfer request, generating second data fraud detection based on past data, determining a risk score for potential fraud, and transmitting a response whether the transfer is fraudulent or not. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind or via manual human activity, but for the recitation of generic computer components.  That is, other than reciting “computer,” nothing in the claim precludes the limitations from practically being performed in the human mind or by organizing human activity. These limitations are mental processes or organizing human activities (Step 2A1-Yes).
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a computer to perform the steps. The processor (computer) in the steps are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements of (memory) in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.
The analysis above applies to all statutory categories of the invention including claims 1 and 11. Claims 2-10, 12-15, and 17-20 are also part of the abstract idea identified in claim 16.
Claim 2 recites wherein the computing device is configured toOffice Action dated: February 8, 2021 generate the features based on data characterizing previous payment transactions and train the at least one machine learning algorithm with the generated features.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 3 recites wherein the at least one machine learning algorithm is based on at least one of gradient boosting and logistics regression.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 4 recites wherein the at least on machine learning algorithm comprises a first machine learning algorithm trained to detect for fraud during payment initiation, and a second machine learning algorithm trained to detect for fraud during payment reception.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 5 recites wherein the features comprise original event features, derived event features, velocity features, and network features.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 6 recites wherein the computing device is further configured to: determine whether the fraud detection value falls within a range; and determine that at least one additional condition is to be satisfied by the payer or payee for the payment transfer to be allowed.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 7 recites wherein the computing device is further configured to: determine whether the received request satisfies at least one condition for the payment transfer to be fraudulent; and determine that the payment transfer is fraudulent based on determining that the at least one condition is satisfied.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 8 recites wherein the computing device is further configured to: receive a second request for receiving the payment transfer by the payee; generate third data identifying a second fraud detection value based on the received second request; determine whether the payment transfer is fraudulent based on the third data; and based on the determination, transmit a second response identifying whether the payment transfer is fraudulent.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 9 recites wherein the computing device is configured to: determine, based on the second request, fourth data associated with previous payment transfers for at least one of the payer and the payee; and generate the third data identifying the second fraud detection value based on the fourth data.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 10 recites a second computing device, wherein the request for the payment transfer is received from the second computing device, and the response identifying whether the payment transfer is fraudulent is transmitted to the second computing device.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 12 recites generating the features based on data characterizing previous payment transactions; and training the at least one machine learning algorithm with the generated features.  This limitation is also part of the abstract idea identified in claim 11, and is similarly rejected under the same rationale as claim 11, supra.
Claim 13 recites wherein the at least one machine learning algorithm is based on at least one of gradient boosting and logistics regression.  This limitation is also part of the abstract idea identified in claim 11, and is similarly rejected under the same rationale as claim 11, supra.
Claim 14 recites determining whether the fraud detection value falls within a range; and determining that at least one additional condition is to be satisfied by the payer or payee for the payment transfer to be allowed.  This limitation is also part of the abstract idea identified in claim 11, and is similarly rejected under the same rationale as claim 11, supra.
Claim 15 recites determining whether the received request satisfies at least one condition for the payment transfer to be fraudulent; determining that the payment transfer is fraudulent based on determining that the at least one condition is satisfied.  This limitation is also part of the abstract idea identified in claim 11, and is similarly rejected under the same rationale as claim 11, supra.
Claim 17 recites instructions stored thereon that, when executed by at least one processor, further cause the device to perform operations comprising: generating the features based on data characterizing previous payment transactions and training  the at least one machine learning algorithm with the generated features.  This limitation is also part of the abstract idea identified in claim 16, and is similarly rejected under the same rationale as claim 16, supra.
Claim 18 recites instructions stored thereon that, when executed by at least one processor, further cause the device to perform operations comprising: determining whether the fraud detection value falls within a range; and determining that at least one additional condition is to be satisfied by the payer or payee for the payment transfer to be allowed.  This limitation is also part of the abstract idea identified in claim 16, and is similarly rejected under the same rationale as claim 16, supra.
Claim 21 recites wherein the computing device is configured to: obtain aggregated historical payment transfer data from a database; DM2\16224078 27generate the features based on the aggregated historical payment transfer data; and train the at least one machine learning algorithm based on the generated features.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 22 recites wherein the computing device is configured to: compare the fraud detection value to a threshold; and determine that the payment transfer is fraudulent based on the comparison.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Response to Arguments
Applicant's arguments filed 8/3/2022 have been fully considered but they are not persuasive. 
Applicant recites Example 37, claim 2, as evidence for the allowance of the currently recited claims.  Examiner disagrees.  As noted in the USPTO Subject Matter Guidance, claim 2 determined the amount of use of each icon over a predetermined period of time, because it required a processor accessing computer memory indicative of application usage.  This is not synonymous with the “actions” recited in the claims, because the currently recited claims do not require a processor accessing computer memory indicative of application usage, but rather, to determine if a payment transfer is fraudulent or not. 
Applicant also recites example 39 as being similar to the currently recited claims.  Examiner disagrees.  Merely reciting a machine learning algorithm does not make the currently recited claims similar to Example 39.  As noted in Example 39: “The neural networks are then trained with this expanded training set using stochastic learning with backpropagation which is a type of machine learning algorithm that uses the gradient of a mathematical loss function to adjust the weights of the network. Unfortunately, the introduction of an expanded training set increases false positives when classifying non-facial images. Accordingly, the second feature of applicant’s invention is the minimization of these false positives by performing an iterative training algorithm, in which the system is retrained with an updated training set containing the false positives produced after face detection has been performed on a set of non-facial images.”  In other words, example 39 is eligible not because it contains a machine learning algorithm, but because it does not contain a mathematical relationship, does not recite a mental process, and does not recite a method for organizing human behavior.  As noted in earlier actions, the currently recite claims can be performed in the human mind, as well as are a method for organizing human activity, such as a fundamental economic concept (such as payment processing).  Example 39 deals more than merely linking to neural network. It involves digital image processing (including mirroring, rotating, etc) that does not fall into any of the enumerated abstract categories.
Applicant also contends that the currently recited claims are integrated into a practical application.  Applicant argues that the claims as whole integrate the recited judicial exception into a practical application of a machine learning algorithm being applied to data to generate a second data, and trained with features tagged as fraudulent or not fraudulent, and determining whether the response are fraudulent.  Applicant also argues that the claims as a whole “represent a technological improvement over prior art…including the automatic detection of fraudulent payment transfers.”  Examiner disagrees.  As noted in Ex Parte Matt Cannon, et al., “there is no more than conceptual advice on the parameters for this concept and the generic computer processes necessary to process those parameters, and do not recite any particular implementation.” (Ex parte Matt Cannon, Wei Liu, and Jon Weirks, decision of the Patent Trial and Appeal Board, Patent App. No. 15/346,498, Pages 16-18).  The claims do not describe any particular improvement in the manner of computer functions.  Although a machine learning model is used for the purposes of determining a fraudulent payment transfer, such uses is both generic and conventional. The object of the claims is to determine the fraudulent payment transfer, not to produce technology enabling a machine learning model to operate.  The claims call for generic use of such a machine learning model in the manner such models conventionally operate.  Simply reciting a particular technological module or piece of equipment in a claim does not confer eligibility. 
With respect to the pre-emption concern, “[w]hat matters is whether a claim threatens to subsume the full scope of a fundamental concept, and when those concerns arise, we must look for meaningful limitations that prevent the claim as a whole from covering the concept’s every practical application.” CLSBanklnt’l. v. Alice Corp. Pty. Ltd., 717 F.3d 1269, 1281 (Fed. Cir. 2013) (Lourie, J., concurring). Here, the more limited way of implementing the abstract idea narrows the abstract idea so that it is described at a lower level of abstraction. It does not render the abstract idea to which the claim is directed any less an abstract idea. Preemption is not a separate test. To be clear, the proper focus is not preemption per se, for some measure of preemption is intrinsic in the statutory right granted with every patent to exclude competitors, for a limited time, from practicing the claimed invention. See 35 U.S.C. § 154. Rather, the animating concern is that claims should not be coextensive with a natural law, natural phenomenon, or abstract idea; a patent-eligible claim must include one or more substantive limitations that, in the words of the Supreme Court, add “significantly more” to the basic principle, with the result that the claim covers significantly less. See Mayo 132 S. Ct. at 1294. Thus, broad claims do not necessarily raise § 101 preemption concerns, and seemingly narrower claims are not necessarily exempt. Id. See also Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015) (“[w]hile preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.”).
Regarding additional elements as “significantly more” and an inventive concept, The claimed invention simply “automates” a manually process using conventional processor. Claimed invention does not recite any elements that individually, or as an ordered combination, transform the abstract idea of determining fraudulent payment transfers. “At best, the claim[] describe[s] the automation of [a] fundamental economic concept . . . through the use of generic-computer functions.” OIP Techs., 788 F.3d at 1363. It is well settled, though, that automating conventional activities using generic technology does not amount to an inventive concept. See Alice, 134 S. Ct. at 2358 (explaining that “if a patent’s recitation of a computer amounts to a mere instruction to implement an abstract idea on . . . a computer, that addition cannot  impart  patent  eligibility”)  (internal  alteration, citation, and quotations omitted); Intellectual  Ventures, 792 F.3d at 1367 (“claiming the improved speed or efficiency inherent with applying the abstract idea on a computer [does not] provide a sufficient inventive concept”); Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

	/BRANDON M DUCK/               Examiner, Art Unit 3698                                                                                                                                                                                         /OLABODE AKINTOLA/Primary Examiner, Art Unit 3691